Citation Nr: 1746458	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  10-35 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Louisville, Kentucky. 

The Board remanded the case in April 2014 for additional evidentiary and procedural development.  In November 2016, the Board denied service connection for migraines.  Through a joint motion for remand between the Veteran and the VA, the portion of the 2016 decision regarding migraines was vacated by the U.S. Court of Appeals for Veterans Claims (Court) in an order issued in April 2017.  This remand serves to effectuate the mandates of said order.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board has determined that further development is necessary and the matter is  REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file.  Attempt to obtain any records identified by the Veteran and associate them with the claims file. 

2.  Obtain any outstanding VA medical records regarding the Veteran's migraine headaches and associate them with the claims file.

3.  After completing the directives above, return the file to the May 2014 VA Examiner and request that she re- review the file and respond to the below inquiries.  If the examiner is not available, have the file reviewed by a similarly-qualified examiner.  If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and    etiology of his migraines.  All appropriate tests and studies should be accomplished and the findings reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the June 2011 VA examination, the May 2014 VA addendum medical opinion, and sound medical principles, the VA examiner should provide an opinion as to:

Whether the Veteran's current migraines are etiologically related to his military service, including as due to exposure to contaminated water at Camp Lejeune from 1976 to 1979.  

The examiner must provide a thorough explanation for all opinions rendered. 

In rendering the above opinions, the examiner must review and discuss the record.  In addition to any records that are generated as a result of this remand, the VA examiner's attention is drawn to the following:  

*An August 1975 reenlistment physical examination questionnaire, where Veteran then denied then having or ever having had headaches;

*A June 1977 service treatment record indicating that the Veteran complained of sore throat and headaches of four days duration with "hot and cold flashes" and was found to have a temperature of 99.6;

*A September 1977 service treatment record indicating the Veteran reporting having a sudden attack of nausea and vomiting the day prior to the hospital visit, and dizziness, loss of balance, and lightheadedness at the time of treatment;  

*An August 1979 report of medical examination upon separation, indicating that the Veteran's neurologic system was normal;

*The Veteran's July 2010 RO hearing testimony where he reported that his headaches stem from his time at Camp Lejeune;  

*The April 2011 VA examination during which the Veteran described in detail that his headaches began in 1977 at Camp Lejeune;

*The Veteran's February 2014 Board hearing testimony where he reported that he was initially treated for migraine headaches at Camp Lejeune; 

*The April 2017 statement from a Family Nurse Practitioner - Board Certified, discussing the medical history of the Veteran's headache symptoms and possible links to contaminated water at Camp Lejeune. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

The examiner is advised that by law, the mere statement that the claims folder was reviewed and/or the examiner has expertise is not sufficient to find that the examination is sufficient. 

4.  After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







